Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.
Response to Arguments
Regarding the claim objection, Examiner has fully considered Applicant’s arguments and amendments. Due to the amendments to claim 18, the claim objection has been withdrawn.
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Due to Applicant’s amendments to claims 1, 10, and 11, the claim rejection has been withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner believes the claim amendments to the independent claims now contain subject matter that integrates the judicial exception into a practical application. The claimed invention now performs the actions of the plan using the equipment, which is more than generally linking the use of the judicial exception to a particular technological environment. Therefore, the 35 USC 101 rejection has been withdrawn.
Regarding the 35 USC 102 rejection, Examiner has fully considered Applicant’s arguments and amendments. The claim amendments overcome the 35 USC 102 rejection; however, the present claims remain rejected under 35 USC 103. Regarding Applicant’s assertions in view of the amended claims, Examiner has provided an updated rejection. Applicant has provided assertions in view the Chapman 
Therefore, the present claims are rejected under 35 USC 103. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/21/2021 have been fully considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the bounds of the claim are unclear. In particular, the limitation of “wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a following indication configured to indicate that the first level ordered happening occurs after the ComesAfter ordered happening” renders the claim combination unclear. It is unclear what order the events occur in, due to the fact that the “second level ordered happening” is “coming after” the first level ordered happening. Upon viewing the specification, the claim combination is further rendered unclear by the finding that paragraphs [0205-0206] disclose the “ComesAfter” as indicating the events that precede a given ordered happening. Therefore, it is unclear what bounds the phrase “ComesAfter” requires in the claim, due to the conflicting recitations within the original disclosure. 
Regarding claim 14, the claim contains the limitation of “a ComesBefore ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes the ComesBefore ordered happening,” which renders the claim combination unclear. Similar to that of claim 13, it is unclear what order the events occur in, due to the fact that the “second level ordered happening” is “preceding” the first level ordered happening. Upon viewing the specification, the claim combination is further rendered unclear by the finding that paragraphs [0205-0206] disclose the “ComesBefore” may “not occur before the ordered happening” and corresponds to an event that follows the event indicated by the ordered happening. Therefore, it is unclear what bounds the phrase “ComesBefore” requires in the claim, due to the conflicting recitations within the original disclosure. 
Furthermore, claim 15 contains the limitations of “wherein the plurality of second level ordered happening comprises: a ComesBefore ordered happening including a preceding indication configured to indicate that the first level ordered happening precedes the ComesBefore ordered happening; or a ComesAfter ordered happening including a following indication configured to indicate that the first level ordered happening follows the ComesAfter ordered happening,” which renders the claim combination of the claim unclear. Claim 15 contains similar limitations to that of claims 13 and 14 above, which renders the boundaries of the claim unclear. Similar to that of claims 13 and 14, the claim recites limitations that are inconsistent with the specification and renders the bounds of the claim unclear. 
For the sake of compact prosecution, Examiner is interpreting claims 13 and 15 as though the claim recites “wherein a ComesBefore ordered happening of the plurality of second level ordered happenings comprises a following indication configured to indicate that the first level ordered happening occurs after the ComesBefore ordered happening.”
For the sake of compact prosecution, Examiner is interpreting claims 14 and 15 as though the claim recites “wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes ComesAfter ordered happening.” Examiner is interpreting claim 14 and 15 further in view of claim 2, which Examiner believes is consistent with the support in the disclosure. 
Therefore, claims 13-15 are rejected under 35 USC 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 9-15, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Hein et al. (US 20160189318 A1).

Regarding claim 1, Chapman teaches a system comprising (Figs. 1-3): 
one or more equipment (paragraph [0003] details several types of equipment involved in drilling processes); 
and a computing device communicatively coupled to the one or more equipment (paragraph [0003] details several types of equipment involved in drilling processes, wherein paragraph [0041] the drilling rig equipment is controlled by controllable hardware), wherein the computing device comprises: 
a plurality of planner components (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data; see also: [0191]), 
the plurality of planner components including a first planner component configured to generate a plan associated with the multiple domains to be performed using the one or more equipment (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities), 
wherein the plan comprises a multi-level hierarchy of data objects including one or more actions corresponding to an activity to be performed by the one or more equipment (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine, wherein it controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the step, such as, for example, Figs. 14H-16 demonstrate the plan is associated with a number of actions that must occur , 
wherein an action of the one or more actions comprises a plurality of ordered happenings (paragraph [0060] teaches the software components that maintain a master plan including constraining operations performed by the agents executing an action during a specific phase of a phase machine), 
the plurality of ordered happenings including: a first level ordered happening (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase), 
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the action of the one or more actions (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations), 
and a plurality of second level ordered happenings (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]; Examiner’s Note: The second level ordered happenings is the second phase of the phase machine, which has operations performed during the actions of the phase.), 
wherein each second level ordered happening of the plurality of second level ordered happenings is associated with a condition of the plurality of conditions included in the action indicator of the first level ordered happening (paragraph [0046] teaches a plurality of phases including , 
and wherein the first planner component is configured to instruct the one or more equipment to execute the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand); 
and 2Application Serial No. 16/208,644Docket No. IS17.0928-US-NPReply to Office Action mailed January 12, 2021a plan execution system that (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases), when the plurality of conditions associated with performing the action of the one or more actions are achieved, causes the one or more equipment to perform the action of the one or more actions (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]; Examiner’s Note: In order to achieve the conditions associated with the actions, the phases must be triggered and validated before the action can be performed. Therefore, the conditions are the validating conditions associated with the phase.).
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman does not explicitly teach wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently.
wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently (paragraph [0011] teaches that condition verification of the well includes several operations, which can be performed simultaneously, such as environmental condition checks, determination of a well control pressure requirement, and more, wherein paragraph [0023] further teaches executing two or more operations in parallel using multiple processors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman to incorporate the teachings of Hein to include wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently. One would have been motivated to do so in order to reduce total abandonment time by optimizing the order of operations into a realistic sequence (Hein, [0015]). By incorporating Hein into Chapman, one would have been able to minimize the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]).

Regarding claim 2, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes the ComesAfter ordered happening (paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered, including, for example, paragraphs [0117-0118] teach that once the BHA is confirmed to be free (i.e. preceding indication) prior to commencing a drilling operation, such as the “Start Circulation” phase (i.e. ComesAfter ordered happening)). 

Regarding claim 3, the combination of Chapman and Hein teach all the limitations of claim 1 above.
wherein the plurality of second level second ordered happenings comprises a set of one or more authorizing conditions that are performed asynchronously.
From the same or similar field of endeavor, Hein further teaches wherein the plurality of second level second ordered happenings comprises a set of one or more authorizing conditions that are performed asynchronously (paragraphs [0011-0013] teach condition identification for a wellbore including a number of operations in a workflow, wherein the operations can be performed individually, sequentially, or simultaneously, and wherein the equipment availability is included in the analysis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the further teachings of Hein to include the set of authorizing conditions including at least one reference to a happening associated with another domain corresponding to another task to be performed asynchronously to the activity to be performed by the one or more equipment. One would have been motivated to do so in order to recommend a realistic timeline containing availability for a well abandonment process (Hein, [0015]). By incorporating Hein into Chapman, one would minimizing the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]). 

Regarding claim 4, the combination of Chapman and Hein teaches all the limitations of claim 3.
Chapman further teaches wherein the first component is configured to instruct the one or more equipment to cease execution of the respective action associated with the first level ordered happening or at least one of the plurality of second level ordered happenings when at least one authorizing condition of the set of one or more authorizing conditions is not met (Fig. 16 and paragraphs [0122-0124] teach during the Free BHA phase, the system can determine if the string is getting too close to the overpull limit, wherein if it is, then the system transitions to an alert phase and stops the block (i.e. cease execution), wherein paragraph [0117] the “Start Circulation” phase can only begin when the BHA is confirmed to be free).  

Regarding claim 5, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein the action indicator comprises a set of one or more failure conditions configured to restrict completion of the action of the one or more actions (paragraph [0046] teaches a plurality of phases including a first phase, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), wherein paragraph [0124] if the BHA cannot be confirmed to be free, the block stops and produces an alert (i.e. restrict completion of a first ordered happening)).  

Regarding claim 6, the combination of Chapman and Hein teach all the limitations of claim 5 above.
	Chapman further teaches wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the3Application Serial No. 16/208,644Docket No. IS17.0928-US-NP Reply to Office Action mailed January 12, 2021action of the one or more actions when at least one failure condition of the set of one or more failure conditions is met (paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), wherein paragraph [0124] if the BHA cannot be confirmed to be free based on the Overpull limit (i.e. at least one failure condition), the block stops (i.e. cease execution)).  

Regarding claim 9, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein the one or more equipment comprises one or more well construction equipment (paragraph [0003] details several types of equipment involved in drilling a well bore including a hoist system used to rotate the drill pipe and bit, as well as a mud circulation system driven by a mud pump; see also: [0097, 0117-0119, 0128-0132]).  

Regarding claim 10, the combination of Chapman and Hein teach all the limitations of claim 9 above.
Chapman further teaches wherein the one or more well construction equipment comprises a drilling automation platform that executes section drilling by automating a driller's tasks (paragraphs [0095-0097] teach a drilling automation system containing a dynamic phase machine, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities), 
wherein the drilling automation platform is associated with a first domain of the multiple domains, wherein a first action of the one or more actions is performed by the drilling control unit (paragraph [0003] teaches a drilling process containing multiple control systems including a hoist system that supports the drill bit and a top drive system that is used to rotate the drill pipe and drill bit, wherein paragraph [0060] teaches the software components that maintain a master plan including constraining operations performed by the agents executing an action during a specific phase of a phase machine, wherein paragraphs [0124-0126] teach the drillstring of the automated drill system works in conjunction with a number of phase agents to control and determine when the BHA is free).  

Regarding claim 11, the combination of Chapman and Hein teach all the limitations of claim 10 above.
 wherein the one or more well construction equipment comprises a mud circulation system associated with a second domain of the multiple domains (paragraph [0003] teaches a mud circulation system is driven by a mud pump circulates drilling fluid/mud down the well bore, wherein paragraphs [0128-0132] teach a mud pump that is controlled by phase 286 of phase machine 280, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities; see also: [0117-0119]), 
wherein a second action of the one or more actions is performed by the mud circulation system (paragraph [0060] teaches the software components that maintain a master plan including constraining operations performed by the agents executing an action during a specific phase of a phase machine, wherein paragraphs [0128-0132] teach the “Start Circulation” (i.e. second action) phase is controlled by one or more mud pumps in conjunction with phase machine detailed in paragraphs [0117-0019]; see also: [0097]).

Regarding claim 12, Chapman teaches a method comprising (Figs. 14A-16): generating, by a planner component from a plurality of planner components on a multi-domain system (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities), 
a plan associated with multiple domains to be performed using one or more equipment (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein Fig. 1 the components are housed in Computer “10,” and wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the equipment associated with the drilling of a stand; see also: [0193-0195]),
wherein the plan includes a multi-level hierarchy of data objects including one or more actions corresponding to an activity to be performed by one or more equipment by (paragraphs :  107IS17.0928-US-NP 
generating, by the planner component, the one or more actions of the plan to be performed by the one or more equipment by (paragraph [0191] teaches the master plan controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the steps; see also: [0060]): 
generating a first level ordered happening of a plurality of ordered happenings of each action of the one or more actions to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, and devices for drilling, production, and related activities, wherein paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase; see also: [0117-0118]), 
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the respective action (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations); 
and generating a plurality of second level ordered happening of the plurality of ordered happenings to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]; Examiner’s Note: The second level ordered happenings is the second phase of the phase machine, which has operations performed during the actions of the phase.), 
wherein the plurality of second level ordered happening are associated with a plurality of conditions associated with the action indicator (paragraph [0046] teaches a plurality of phases including a first phase, wherein a trigger is defined for a first phase defining a condition that when met causes a phase transition from the first to second phase, wherein paragraphs [0087-0088] teach there may be one or more trigger conditions that must be met before the phases can be shifted from one to the next; see also: [0117-0118]), 
and instructing the one or more equipment to perform the one or more actions of the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand); 
and when the plurality of conditions associated with performing the respective action are achieved, performing the respective action with the one or more equipment (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]; Examiner’s Note: In order to achieve the conditions associated with the actions, the phases must be triggered and validated before the action can be performed. Therefore, the conditions are the validating conditions associated with the phase.).
and wherein at least two second level ordered happenings of the plurality of ordered happenings occur concurrently.
From the same or similar field of endeavor, Hein teaches wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently (paragraph [0011] teaches that condition verification of the well includes several operations, which can be performed simultaneously, such as environmental condition checks, determination of a well control pressure requirement, and more, wherein paragraph [0023] further teaches executing two or more operations in parallel using multiple processors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman to incorporate the teachings of Hein to include and wherein at least two second level ordered happenings of the plurality of ordered happenings occur concurrently. One would have been motivated to do so in order to reduce total abandonment time by optimizing the order of operations into a realistic sequence (Hein, [0015]). By incorporating Hein into Chapman, one would have been able to minimize the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]).

Regarding claim 13, the combination of Chapman and Hein teach all the limitations of claim 12 above. 
Chapman further teaches wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a following indication configured to indicate that the first level ordered happening occurs after the ComesAfter ordered happening (paragraphs [0117-0118] teach the system transitions between phases 282-299, wherein the plan starts from the “Free BHA phase” then goes into the “Start Circulation” phase once the survey is received (i.e. following indication), thus allowing the system to transition into another phase; Examiner’s Note: The “ComesAfter” of the recited claim is interpreted in view of the 35 USC 112(b) rejection, wherein Examiner believes the claim is meant ).  

Regarding claim 14, the combination of Chapman and Hein teach all the limitations of claim 12 above.
Chapman further teaches wherein a ComesBefore ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes the ComesBefore ordered happening (paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered, including, for example, paragraphs [0117-0118] teach that once the BHA is confirmed to be free (i.e. preceding indication) prior to commencing a drilling operation, such as the “Start Circulation” phase (i.e. ComesAfter ordered happening); Examiner’s Note: The “ComesBefore” of the recited claim is interpreted in view of the 35 USC 112(b) rejection, wherein Examiner believes the claim is meant to recite “ComesAfter.”).  

Regarding claim 15, the combination of Chapman and Hein teach all the limitations of claim 12 above.
Chapman further teaches wherein the plurality of second level ordered happening comprises: a ComesBefore ordered happening including a preceding indication configured to indicate that the first level ordered happening precedes the ComesBefore ordered happening (paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered, including, for example, paragraphs [0117-0118] teach that once the BHA is confirmed to be free (i.e. preceding indication) prior to commencing a drilling operation, such as the “Start Circulation” phase (i.e. ComesAfter ordered happening); Examiner’s Note: The “ComesBefore” of the recited claim is interpreted in view of the 35 USC 112(b) rejection, wherein Examiner believes the claim is meant to recite “ComesAfter.”); 
or a ComesAfter ordered happening including a following indication configured to indicate that the first level ordered happening follows the ComesAfter ordered happening (paragraphs [0117-0118] teach the system transitions between phases 282-299, wherein the plan starts from the “Free BHA phase” then goes into the “Start Circulation” phase once the survey is received (i.e. following indication), thus allowing the system to transition into another phase; Examiner’s Note: The “ComesAfter” of the recited claim is interpreted in view of the 35 USC 112(b) rejection, wherein Examiner believes the claim is meant to recite “ComesBefore.” Following Examiner’s interpretation of the claim, the first level ordered happening would occur after the “ComesBefore.” ).     

Regarding claim 18, Chapman anticipates a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions to cause a processor to (paragraph [0062] teaches a computer medium that embodies computer readable instructions that can be accessed by a computer): 
generate, by a planner component from a plurality of planner components on a multi-domain system (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities),
 a plan associated with multiple domains to be performed using one or more equipment (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein Fig. 1 the components are housed in Computer “10,” and wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the equipment associated with the drilling of a stand; see also: [0193-0195]), 
wherein the plan includes a multi-level hierarchy data objects including one or more actions corresponding to an activity to be performed by one or more equipment causing the processor to (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine, wherein it controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the : 
generate a first level ordered happening of a plurality of ordered happenings of an action of the one or more actions to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, and devices for drilling, production, and related activities, wherein paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase; see also: [0117-0118]), 
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the respective action (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations); 
and6 Reply to Office Action mailed January 12, 2021generate a plurality of second level ordered happenings of the plurality of ordered happenings (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]; Examiner’s Note: The second level ordered happenings is the second phase of the phase machine, which has operations performed during the actions of the phase.), 
wherein each second level ordered happening of the plurality of second level ordered happenings is associated with a condition of the plurality of conditions included in the action indicator of the first level ordered happening (paragraph [0046] teaches a plurality of phases including , 
and instruct the one or more equipment to perform the one or more actions of the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand); 
and cause the one or more equipment to perform the one or more actions of the plan when the plurality of conditions are achieved (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]; Examiner’s Note: In order to achieve the conditions associated with the actions, the phases must be triggered and validated before the action can be performed. Therefore, the conditions are the validating conditions associated with the phase.).  
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman does not explicitly teach wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently.
From the same or similar field of endeavor, Hein teaches wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently (paragraph [0011] teaches that condition verification of the well includes several operations, which can be performed simultaneously, such as environmental condition checks, determination of a well control pressure requirement, and more, wherein paragraph [0023] further teaches executing two or more operations in parallel using multiple processors).
 wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently. One would have been motivated to do so in order to reduce total abandonment time by optimizing the order of operations into a realistic sequence (Hein, [0015]). By incorporating Hein into Chapman, one would have been able to minimize the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]).

Regarding claim 20, the combination of Chapman and Hein teach all the limitations of claim 18 above.
Chapman further teaches wherein the action indicator comprises a set of failure conditions configured to restrict completion of the respective action associated with the plurality of ordered happenings (paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), such as wherein paragraph [0124] if the BHA cannot be confirmed to be free, the block stops and produces an alert (i.e. restrict completion of a first ordered happening)).  

Regarding claim 21, the combination of Chapman and Hein teach all the limitations of claim 12 above.
However, Chapman does not explicitly teach wherein the at least two second level ordered happenings occur asynchronously.  
From the same or similar field of endeavor, Hein further teaches wherein the at least two second level ordered happenings occur asynchronously (paragraphs [0011-0013] teach condition identification for a wellbore including a number of operations in a workflow, wherein the operations can be performed .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the further teachings of Hein to include wherein the at least two second level ordered happenings occur asynchronously. One would have been motivated to do so in order to recommend a realistic timeline containing availability for a well abandonment process (Hein, [0015]). By incorporating Hein into Chapman, one would minimizing the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]). 

Regarding claim 22, the combination of Chapman and Hein teach all the limitations of claim 18 above.
However, Chapman does not explicitly teach wherein the at least two second level ordered happenings occur asynchronously.
From the same or similar field of endeavor, Hein further teaches wherein the at least two second level ordered happenings occur asynchronously (paragraphs [0011-0013] teach condition identification for a wellbore including a number of operations in a workflow, wherein the operations can be performed individually, sequentially, or simultaneously, and wherein the equipment availability is included in the analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the further teachings of Hein to include wherein the at least two second level ordered happenings occur asynchronously. One would have been motivated to do so in order to recommend a realistic timeline containing availability for a well abandonment process (Hein, [0015]). By incorporating Hein into Chapman, one would minimizing the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Hein et al. (US 20160189318 A1) in view of Khromov et al. (US 20110155463 A1).

Regarding claim 7, the combination of Chapman and Hein teach all the limitations of claim 1 above.
	However, Chapman does not explicitly teach wherein the first level ordered happening or at least one of the plurality of second level ordered happenings includes one or more timing constraints indicating a time that the respective action should be completed.  
	From the same or similar field of endeavor, Khromov teaches wherein the first level ordered happening or at least one of the plurality of second level ordered happenings includes one or more timing constraints indicating a time that the respective action should be completed (paragraphs [0124-0127] teach a stabilization period that monitors the pumps in order to permit them to stabilize, wherein the stabilization period may be any desired period, such as 60 seconds; see also: [0116-0118]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the teachings of Khromov to include wherein the second ordered happening includes one or more timing constraints indicating a time that the respective action should be completed. One would have been motivated to do so in order to eliminate errors during the taking of a survey by terminating the survey workflow and waiting for the completion of the stabilization period (Khromov, [0113, 0125]). By incorporating Khromov into the teachings of Chapman, one would have been able to avoid erroneous survey information that may be inadvertently acquired as a result of the sequencing of the mud pumps (Khromov, [0006]). 

Regarding claim 8, the combination of Chapman, Hein, and Khromov teach all the limitations of claim 7 above.
 wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the action of the one or more actions when at least one timing constraint of the one or more timing constraints is exceeded.  
From the same or similar field of endeavor, Khromov further teaches wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the action of the one or more actions when at least one timing constraint of the one or more timing constraints is exceeded (paragraph [0125] teaches that after completion of the stabilization period, the processor advances to the “Turn Pumps Off;” Examiner’s Note: The circulation of mud (i.e. the second ordered happening) would cease once the pumps are turned off.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman, Hein, and Khromov to incorporate the further teachings of Khromov to include wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the respective action associated with first ordered happening or the second ordered happening when at least one timing constraint of the one or more timing constraints is exceeded. One would have been motivated to do so in order to eliminate errors during the taking of a survey by terminating the survey workflow and waiting for the completion of the stabilization period (Khromov, [0113, 0125]). By incorporating Khromov into the teachings of Chapman, one would avoid erroneous survey information that may be inadvertently acquired as a result of the sequencing of the mud pumps (Khromov, [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson et al. (US 20080294387 A1) discloses in at least [0045-0049] managing several subsystem simultaneously 
Ong et al. (US 10268453) discloses goal planning and execution of each planned action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683